Rhodes, C. J.,
delivered the opinion of the Court:
It is provided by Section 337 of the Code, that the notice of appeal shall be served upon the adverse party or his attorney; but that section does not prescribe when the service must be made upon the adverse party, nor when upon his attorney. Section 524 provides, that “ in all cases when a party has an attorney in the action or proceeding, the service of papers, when required, shall be upon the attorney, instead of the party, except of subpoenas,” etc. This provision controls the general provision of Section'337, and requires the service of the notice of appeal to be made upon the attorney of the adverse party, when such party has an attorney. (Grant v. White, 6 Cal. 55.)
Appeal dismissed.
Sprague, J., expressed no opinion.